UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6657



JACK RAY VIGUE,

                                            Plaintiff - Appellant,

          versus

FRED W. GREENE; JOHN E. LIGHTFOOT; EDWARD L.
VASSER; DREW THOMPSON; EUGENE JOHNSON; JULIE
BONDS; LOUIS B. CEI; NURSE COPELAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-84-208)

Submitted:   October 29, 1996          Decided:     November 18, 1996

Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack Ray Vigue, Appellant Pro Se. Eric Karl Gould Fiske, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motion to compel compliance with a settlement agreement and

declining to award injunctive relief. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Vigue
v. Greene, No. CA-84-208 (E.D. Va. Apr. 12, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2